Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 29, 2016                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  150643(98)                                                                                     Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
                                                                                           Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                               Joan L. Larsen,
                                                                                                           Justices
            Plaintiff-Appellee,
                                                                SC: 150643
  v                                                             COA: 313670
                                                                Wayne CC: 94-000424-FH
  BOBAN TEMELKOSKI,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing its brief on appeal is GRANTED. The brief will be accepted as timely
  filed if submitted on or before August 15, 2016.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 29, 2016